Citation Nr: 1022744	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from March 19, 2005 to 
March 29, 2005.

(The claim of entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 based on VA medical 
treatment rendered in March 2005 is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum


INTRODUCTION

The Veteran served on active duty from September 30, 1962 to 
October 23, 1962, and had a period of active duty for 
training from February 19, 1962 to September 11, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision of the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs Medical Center (VAMC) in Memphis, Tennessee which 
denied the Veteran's claim of entitlement to payment or 
reimbursement for unauthorized private medical expenses 
incurred from March 19, 2005 to March 29, 2005.

In February 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

The appeal is REMANDED to the MAS/VAMC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
further development is needed prior to disposition of the 
claim.

As a preliminary matter, the Board notes that the Veteran's 
medical reimbursement claims file currently available to the 
Board is labeled as a duplicate file.  On remand, the 
MAS/VAMC must ensure that all evidence relevant to the issue 
of entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from March 19, 2005 to 
March 29, 2005 is associated with one medical reimbursement 
claims file.  


In February 2009, the Board remanded this case for additional 
development.  Specifically, the Board directed the MAS/VAMC 
to:  provide the Veteran with notice of the evidence and 
information necessary to substantiate his claim; obtain 
outstanding treatment records; associate copies of any 
pertinent medical evidence contained in the regular claims 
file with the medical reimbursement file; determine if VA or 
other federal facilities were feasibly available to the 
Veteran; obtain a medical opinion as to the date upon which 
the Veteran was stable for transfer to a VA facility; and 
readjudicate the Veteran's claim.  

As noted on the title page of this remand, the Veteran filed 
claims of entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 based on VA medical 
treatment rendered in March 2005.  In February 2009, the 
Board issued a remand regarding one of the Veteran's claims 
of entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151.  The regular claims file and the medical 
reimbursement claims file were both forwarded to the 
Department of Veterans Affairs Regional Office in (RO) in 
Jackson, Mississippi for additional development.  The RO 
completed the Board's remand directives related to the 
Veteran's claim of entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 and forwarded the 
regular claims file and the medical reimbursement claims file 
to the Board for readjudication.  

It appears that the Veteran's medical reimbursement claims 
file was not forwarded to the MAS/VAMC in Memphis, Tennessee 
subsequent to the February 2009 Board remand.  Thus, the 
MAS/VAMC did not have the opportunity to complete the Board's 
remand directives and readjudicate the Veteran's claim.  To 
ensure full compliance with due process requirements, the 
case must be forwarded to the MAS/VAMC in order for the 
Board's remand directives to be completed.

Accordingly, the case is REMANDED for the following action:

1.  The MAS/VAMC must ensure that all 
evidence relevant to the issue of 
entitlement to payment or reimbursement 
for unauthorized private medical expenses 
incurred from March 19, 2005 to March 29, 
2005 is associated with one medical 
reimbursement claims file.  

2.  The MAS/VAMC must send the Veteran a 
VCAA notice and assistance requirements 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R.             § 
3.159(b)(1).  The letter must:  (a) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim under 38 
U.S.C.A.       § 1725, and 1728 (to 
include the changes made to those 
provisions effective October 10, 2008; (b) 
inform the claimant about the information 
and evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

3.  The MAS/VAMC should, after securing 
the necessary release(s), obtain Baptist 
Memorial Hospital, North Mississippi 
Medical Center, and VA treatment records 
from January to March of 2005 that have 
not been previously secured in the MAS 
file.  All such records obtained must be 
associated with the MAS file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful; the MAS file 
should contain documentation of the 
attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  Copies of all of the pertinent 
evidence of record in the regular claims 
file must be added to MAS file. 

5.  The MAS/VAMC must determine whether or 
not VA or federal facilities were feasibly 
available, discussing all applicable 
factors.  The discussion should address 
whether a VA facility was open for 
arriving cardiac patients and the distance 
to the VA facility from the non-VA 
facility. The MAS/VAMC should take 
necessary efforts to document whether or 
not a VA facility suitable for treating 
the Veteran's cardiac condition was 
feasibly available.  In so doing, the 
MAS/VAMC must obtain any VA records 
(administrative records, social work 
records, contact reports, etc.) pertaining 
to any attempt to transfer the Veteran to 
any VAMC in March of 2005.  In addition, 
any records reflecting the availability of 
cardiac/open heart surgery beds at any 
nearby VAMC from March 19, 2005 to March 
29, 2005 should also be obtained and 
associated with the MAS file.

6.  After the above development has been 
accomplished, the Veteran's MAS file 
should be reviewed by an appropriate VA 
physician.  The physician should provide 
an opinion as to the date that the 
Veteran's condition stabilized to the 
extent that he could have been safely 
transferred to a VA facility.

7.  Thereafter, the AMC/MAS should 
consider all of the evidence of record and 
readjudicate the Veteran's claim on 
appeal, with specific consideration given 
to all pertinent versions of the 
provisions of 38 U.S.C.A.         §§ 1725 
and 1728 and their implementing 
regulations.

In particular, the AMC/MAS should 
determine whether the Veteran was, during 
the pertinent time period, an active VA 
health care participant as defined by the 
pertinent criteria, whether he had a 
health plan contract which covered any 
part of the medical treatment, and whether 
any of the claimed treatment constituted 
emergency treatment under the applicable 
statutory and regulatory provisions and 
when a VA facility was feasibly available 
to treat the appellant.  To the extent 
that any expenses are not reimbursed, the 
exact dollar amount of such expenses 
should be specified.

8.  If the decision remains adverse to the 
Veteran, the MAS/VAMC must provide the 
Veteran and his representative with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


